Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 06/28/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
claim 10 “skid step” 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because the specification is silent about the limitation “skid step” as claimed in claim 10.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the ring outer side on the upper edge has a notch” in line 2. The orientation of the notch is not clearly defined. The claim does not provide a discernible boundary for the above limitation, and thus one of ordinary skill in the art 
Claims 4, and 17-18 recite “flank angle”. The orientation of the flank angle is not clearly defined. The claim does not provide a discernible boundary for the above limitation, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.  
Claim 10 recites “.. a wear protection layer forming a skid step” in line 2. It is unclear whether the “step” of claim 2 and the “skid step” of claim 10 are the same or different. 
Claim 1 recites the limitation "the upper edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 7 recites the limitation "the respective gap ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 16, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 4,040,637 (McCormick). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, McCormick discloses, in Figures 1-2, and 4, a stepped piston ring (24), comprising a ring outer side (surfaces of 24 that face 12), an upper ring flank (surfaces of 24 that face 18c), and a lower ring flank (surface of 24 that face 18A), wherein the ring outer side on the upper edge has a notch (notch is formed at the intersection of 37 and 40), so that only a lower portion of the ring outer side forms a contact surface (the surface of 24 that faces 12 defines the contact surface, which on the lower portion of the surface of 24 that faces 12; Figure 2).


As to claim 2, McCormick discloses the stepped piston ring (2) as set forth in claim 1, wherein the notch forms a step that forms a re-entrant edge (the corner where 37 and 40 meets) and a projecting edge (edge of 37 toward 12) on the ring outer side in the axial direction (Figure 2).  

As to claim 7, McCormick discloses the stepped piston ring (2) as set forth in claim 1, wherein the notch or the step ends short of the respective gap ends in the circumferential direction (seal ring 24 has a gap 30; Fig 3).  

As to claim 8, McCormick discloses the stepped piston ring (24) as set forth in claim 1, further comprising an inner chamfer (47) or an internal angle between the upper ring flank and an inner surface of the piston ring (Figures 2 and 4).  

As to claim 16, McCormick discloses the stepped piston ring (2) as set forth in claim 1, the notch  extends over an axial range of 10% to 50% of the total axial height of the piston ring (Figures 2 and 4).  

As to claim 20, McCormick discloses the stepped piston ring (2) as set forth in claim 1, the notch  extends over an axial range of 10% to 50% of the total axial height of the piston ring (Figures 2 and 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,040,637 (McCormick) alone. Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 3, McCormick discloses the stepped piston ring as set forth in claim 2, wherein the notch has a radial height (distance between 12 and 40 denotes the radial height, in Figure 2).
McCormick discloses the claimed invention with radial height except for a range of value of at least 0.03 mm for the radial height. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the radial height of at least 0.03 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having a radial height of at least 0.03 mm would yield the required sealing for the intended environment.  

As to claim 4, McCormick discloses the stepped piston ring as set forth in claim 2, wherein the step has a flank angle (angle between 30 and 37; Figures 2 and 4 ). 
McCormick discloses the claimed invention with flank angle except for a range of value of the flank angle between 100 and 70°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flank angle between 10° and 70°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having a flank angle between 100 and 70° would yield the required sealing for the intended environment.  

As to claim 9, McCormick teaches an embodiment, in Figure 7, with wear resistance coating 44 on the bearing surface to minimize the wear (Col. 6, L35-41). It would have 

As to claim 10, McCormick teaches a stepped piston ring (25) as set forth in claim 9, wherein the wear protection comprises a wear protection layer forming skid step (Figure 7).

As to claim 11, McCormick teaches an embodiment, in Figure 7, with wear resistance coating 44 on the bearing surface to minimize the wear (Col. 6, L35-41). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of McCormick’s sealing ring 24 of Figure 4, a wear coating on the upper and lower ring flanks, since the claimed invention is merely a combination of known elements (such as applying wear resistance coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

As to claim 15, McCormick teaches, in Figure 7, the lower edge of the contact surface (44) has an angle and an axial height except for a range of between 30° and 60° for the angle and between 0.03 mm and 0.12 mm for the axial height. It would have been 
the angle between 30° and 60° and axial height between 0.03 mm and 0.12 mm would yield the required sealing for the intended environment.  
 
As to claim 17, McCormick discloses the stepped piston ring as set forth in claim 2, wherein the step has a flank angle (angle between 30 and 37; Figures 2 and 4 ). 
McCormick discloses the claimed invention with flank angle except for a range of value of the flank angle between 20° and 60°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flank angle between 10° and 70°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having a flank angle between 20° and 60° would yield the required sealing for the intended environment.  

As to claim 18, McCormick discloses the stepped piston ring as set forth in claim 2, wherein the step has a flank angle (angle between 30 and 37; Figures 2 and 4 ). 
McCormick discloses the claimed invention with flank angle except for a range of value of the flank angle between 35° and 55°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flank angle between 10° and 70°, since it has been held that discovering an optimum value of .  

Claim(s) 5-6, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,040,637 (McCormick) in view of US 8,371,585 (Esser et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 5, Esser teaches, in Figure 1, it is known in the art to have radius “c” at the projecting edge for smooth transition of the surfaces and smooth operation. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of McCormick a blend radius on the projecting edge as taught by Esser since the claimed invention is merely a combination of known elements (such as having blend radius on the projecting edge), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for smooth operation and sealing.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the blend radius in the range of between 0.05 mm and 0.2 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having the blend radius in the range of between 0.05 mm and 0.2mm would yield the required sealing for the intended environment.  
     
As to claim 6, Esser teaches, in Figure 1, it is known in the art to have radius “b” at the projecting edge for smooth transition of the surfaces and smooth operation. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of McCormick a blend radius on the re-entrant edge as taught by Esser since the claimed invention is merely a combination of known elements (such as having blend radius on the projecting edge), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for smooth operation and sealing.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the blend radius in the range of between 0.05 mm and 0.2 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having the blend radius in the range of between 0.05 mm and 0.2mm would yield the required sealing for the intended environment.  

As to claim 12, Esser teaches a piston ring, in Figure 1, with contact surface having a convexity with two equal or different radii of curvature for effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of McCormick two equal or different radii of curvature at the contact surface as taught by Esser since the claimed invention is merely a combination of known elements (such as providing two equal or different radii of curvature), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      


As to claim 14, Esser teaches a piston ring, in Figure 1, with side 11 has a conicity making an angle “e” to facilitate the operation. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of McCormick a conicity for the notch as taught by Esser since the claimed invention is merely a combination of known method (such as providing conicity), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for smooth operation.       
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a range of angle between 0.5°and 5° for the conicity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having conicity with a range of angle between 0.5°and 5°would yield the required sealing for the intended environment.  

As to claim 19, Esser teaches a piston ring, in Figure 1, with contact surface having a convexity with two equal or different radii of curvature for effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of McCormick two equal or different radii of curvature at the contact surface as taught by Esser since the claimed invention is merely a combination of known elements (such as providing two equal or different radii of curvature), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have two equal or different radii of curvature at the contact surface on the contact surface with range of radii of curvature between 1 mm and 24 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having two equal or different radii of curvature at the contact surface on the contact surface with range of radii of curvature between 1 mm and 24 mm would yield the required sealing for the intended environment.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,040,637 (McCormick) in view of US 3,571,898 (Fuhrmann). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 13, Fuhrmann teaches it is known in the art to indicate the orientation of the piston ring by stamping “top” (Col.1, L18-21, 39; Col.2, L63-64). It would have been 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675